Exhibit 10.1

THIRD AMENDMENT

THIS THIRD AMENDMENT (the “Third Amendment”) is made and entered into as of
March 23, 2016, by and between MA-100 SUMMER STREET OWNER, L.L.C., a Delaware
limited liability company (“Landlord”) and RAPID7, INC., a Delaware corporation
(“Tenant”).

RECITALS

 

A. Landlord and Tenant are parties to that certain Office Lease Agreement dated
November 11, 2013 (the “Original Lease”), which Original Lease has been
previously amended by that certain commencement letter dated May 7, 2014, by
that certain First Amendment dated April 10, 2015 (the “First Amendment”) and by
that certain Second Amendment dated August 17, 2015 (the “Second Amendment”)
(collectively, the “Existing Lease”). Pursuant to the Existing Lease, Landlord
has leased to Tenant space currently containing approximately 67,595 rentable
square feet (the “Original Premises”) comprised of (i) 37,873 rentable square
feet on the 13th floor, (ii) 8,696 rentable square feet on the 14th floor and
(iii) 21,026 rentable square feet on the 16th floor (the “16th Floor Expansion
Space”) of the building commonly known as 100 Summer Street located at 100
Summer Street, Boston, Massachusetts 02110 (the “Building”), and, effective as
of the Suite 1401 & 1405 Expansion Effective Date (as defined in the Second
Amendment), the Original Premises are to be increased by an additional 19,569
rentable square feet comprised of (a) 14,372 rentable square feet known as
Suite 1401 on the 14th floor and (b) 5,197 rentable square feet known as
Suite 1405 on the 14th floor of the Building (the “Suite 1401 & 1405 Expansion
Space”).

 

B. Tenant and Landlord mutually desire that the Existing Lease be amended on and
subject to the following terms and conditions. The Existing Lease as amended by
this Third Amendment is herein referred to as the “Lease”.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby amend the Existing Lease and
agree and represent as follows:

 

1. 16th Floor Expansion Space Termination Date. Landlord and Tenant agree that,
effective as of the date of this Third Amendment, the second sentence of
Section 1.01 of the First Amendment, as amended by Section 8.02 of the Second
Amendment is hereby deleted in its entirety and replaced with the following:

“The Term for the Expansion Space (“Expansion Space Term”) shall commence on the
Expansion Effective Date and end on the date (the “Expansion Space Termination
Date”) which is the last day of the 6th full calendar month following the Suite
1401 & 1405 Expansion Effective Date (as defined in the Second Amendment),
unless sooner terminated pursuant to the terms of the Lease; provided, however,
that notwithstanding the occurrence of the Expansion Space Termination Date,
Tenant shall have access to the Expansion Space for up to 5 Business Days
thereafter for purposes of moving into the Suite 1401 & 1405 Expansion Space (as
defined in the Second Amendment), which such access shall be subject to all of
the terms and conditions of this First Amendment

 

1



--------------------------------------------------------------------------------

except that Tenant shall not be obligated to pay Base Rent on account of such
access to the Expansion Space.”

 

2. Base Rent for Suite 1401 & 1405 Expansion Space. Landlord and Tenant agree
that, effective as of the date of this Third Amendment, Section 2.02 of the
Second Amendment is hereby deleted in its entirety and replaced with the
following:

“Notwithstanding anything in this Section to the contrary, so long as Tenant is
not in Default, Tenant shall be entitled to an abatement of Base Rent in the
amount of $86,429.75 per month for 6 consecutive full calendar months of the
Suite 1401 & 1405 Expansion Space Term beginning with the 1st full calendar
month of the Suite 1401 & 1405 Expansion Space Term (the “Base Rent Abatement
Period”). The total amount of Base Rent abated during the Base Rent Abatement
Period shall equal $518,578.50 (the “Abated Base Rent”). During the Base Rent
Abatement Period, only Base Rent payable with respect to the Suite 1401 & 1405
Expansion Space shall be abated, and the Base Rent payable with respect to the
Original Premises and all Additional Rent and other costs and charges specified
in this Second Amendment and the Lease shall remain as due and payable pursuant
to the provisions of the Lease.”

 

3. Miscellaneous.

 

  3.01 This Third Amendment sets forth the entire agreement between the parties
with respect to the matters set forth herein. This Third Amendment shall be
binding upon and shall inure to the benefit of Landlord and Tenant and their
respective legal representatives, successors and assigns. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Premises, or any similar economic incentives
that may have been provided to Tenant in connection with entering into the
Existing Lease, unless specifically set forth in this Third Amendment. Tenant
agrees that neither Tenant nor its agents or any other parties acting on behalf
of Tenant shall disclose any matters set forth in this Third Amendment or
disseminate or distribute any information concerning the terms, details or
conditions hereof to any person, firm or entity without obtaining the express
written consent of Landlord.

 

  3.02 Except as herein modified or amended, the provisions, conditions and
terms of the Existing Lease shall remain unchanged and in full force and effect.

 

  3.03 In the case of any inconsistency between the provisions of the Existing
Lease and this Third Amendment, the provisions of this Third Amendment shall
govern and control.

 

  3.04 Submission of this Third Amendment by Landlord is not an offer to enter
into this Third Amendment but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Third Amendment until Landlord has
executed and delivered the same to Tenant. Tenant agrees that its execution of
this Third Amendment constitutes a firm offer to enter the same, which may not
be withdrawn for a period of 30 days after delivery to Landlord (or such other
period as may be expressly provided in any other agreement signed by the
parties).

 

2



--------------------------------------------------------------------------------

  3.05 The capitalized terms used in this Third Amendment shall have the same
definitions as set forth in the Existing Lease to the extent that such
capitalized terms are defined therein and not redefined in this Third Amendment.

 

  3.06 Tenant hereby represents to Landlord that Tenant has dealt with no
broker, agent or finder in connection with this Third Amendment. Tenant agrees
to indemnify and hold Landlord, its trustees, members, managers, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers, agents or finders claiming to have represented
Tenant in connection with this Third Amendment. Landlord hereby represents to
Tenant that Landlord has dealt with no broker, agent or finder in connection
with this Third Amendment. Landlord agrees to indemnify and hold Tenant, its
trustees, members, managers, principals, beneficiaries, partners, officers,
directors, employees, and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers, agents or finders
claiming to have represented Landlord in connection with this Third Amendment.

 

  3.07 Each signatory of this Third Amendment represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.

 

  3.08 This Third Amendment may be executed in counterparts and shall constitute
an agreement binding on all parties notwithstanding that all parties are not
signatories to the original or the same counterpart provided that all parties
are furnished a copy or copies thereof reflecting the signature of all parties.
Transmission of a facsimile or by email of a pdf copy of the signed counterpart
of this Third Amendment shall be deemed the equivalent of the delivery of the
original, and any party so delivering a facsimile or pdf copy of the signed
counterpart of this Third Amendment by email transmission shall in all events
deliver to the other party an original signature promptly upon request.

 

  3.09 NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS THIRD
AMENDMENT OR THE EXISTING LEASE, THE LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR
LANDLORD) SHALL BE LIMITED TO THE INTEREST OF LANDLORD IN THE PROPERTY. TENANT
SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY
JUDGMENT OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER
LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY
JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED
PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR
ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES, NOTICE AND REASONABLE TIME TO CURE
THE ALLEGED DEFAULT. WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL LANDLORD
OR ANY MORTGAGEES OR LANDLORD RELATED PARTIES EVER BE LIABLE FOR ANY
CONSEQUENTIAL OR INCIDENTAL DAMAGES OR ANY LOST PROFITS OF TENANT.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Third Amendment
under seal in two or more counterparts as of the day and year first above
written.

 

LANDLORD:

 

MA-100 SUMMER STREET OWNER, L.L.C.,

a Delaware limited liability company

By:   MA-100 Summer Street, L.L.C., a Delaware limited liability company, its
sole member   By:   /s/ John Conley    

Name: John Conley

Title: Vice President, Asset Management

 

TENANT:

 

RAPID7, INC., a Delaware corporation

By:   /s/ Steven Gatoff  

Name: Steven Gatoff

Title: CFO

 

4